Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered June 2, 1997, convicting him of burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Thompson, J. P., Altman, Feuerstein and Schmidt, JJ., concur.